COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                     MEMORANDUM ORDER OF REFERRAL TO MEDIATION

Appellate case:          Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:   01-11-00098-CV

Trial court case number: 980, 231

Trial court:             County Court at Law No. 1 of Harris County, Texas

                                            -and-

Appellate case:          Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:   01-11-00552-CV

Trial court case number: 2010-12207

Trial court:             269th District Court of Harris County, Texas

       Upon appellee Rebecca Ross’s motaons to compel arbitration In above-referenced cases,
the Court determines that the motions should be granted and that it as appropriate to refer these
appeals for resolution by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021,
.022(a), .023 (West 2011). Accordingly, the Court grants appellee’s motions to compel
mediation an the above-referenced appeals, abates these appeals, and orders that the appeals be
referred to mediation unless any party to the appeals files an objection with the Clerk of this
Court within 10 days after receiving this order. See TEX. CIV. PRAC. & REM. CODE ANN. §
154.021 (b) (West 2011).

       The pames shall choose a qualified mediator and agree on a reasonable fee for the
mediator’s serwces or they shall engage the free mediation services of the Dispute Resolution
Center of Harris County. See TEX. CIr. PRAC. & REM. CODE ANN. §§ 154.052, .054(a) (West
2011).1 When the parties notify the Clerk of the name of the mediator, that person shall be


       The Court does not recommend mediators. Mediation information and free mediation
       services are available from the Dispute Resolution Center of Harris County ((713) 755-
       8274 and http://www.harriscountytx.gov/drc). Additional information is also available
deemed a.ppointed by the. Court. See .TEX. CI.v.: PRAC. & REM. CODE AN .. § 154.05!(West 2011).
The parties should provide the mediator with a completed "Notification to Mediator" and the
"Appointment and Fee Report" form. These documents can be downloaded from the forms page
of the Court’ s website at http ://www. 1 stcoa.courts, state.tx.us.

       The Court sets the following deadlines:

       ¯   No later than 10 days from the date this order is issued, the parties shall file with the
           Clerk a completed "Parties’ Notification to Court of Mediator." This document can be
           downloaded      from    the forms page of the Court’ s website at
           http ://www. 1 stcoa.courts, state.tx.us.

       ¯   No later than 30 days from the date this order is issued, the parties shall conduct the
           mediation.

       ¯   No later than 2 days from the conclusion of the mediation, the parties and the
           mediator shall advise the Clerk in writing whether the parties did or did not settle the
           underlying dispute, and the mediator shall file with the Clerk a completed
           "Appointment and Fee Report" form. This document can be downloaded from the
           forms page of the Court’s website at http://www. 1 stcoa.courts.state.tx.us.

        All parties, or their representative with full settlement authority, shall attend the
mediation with their counsel. The mediator shall encourage and assist the parties in reaching a
settlement of their dispute, but may not compel or coerce the parties to enter into a settlement
agre.ement. TEX. C!v..PRAC. & REM. C.ODE ANN. § 1.54.053(a) (West 2011). All communications
relating to the mediation are confidential and not subject to disclosure, except as set forth by law.
TEX. CIv. PR.AC. & REM. CODE ANN. § 154.073 (West 2011). The. Clerk, however, will fil.e this
order, any objection to this order, and the completed "Parties’ Notification to Court of Mediator"
and "Appointment and Fee Report" forms with the other documents filed in these two appeal that
are available for public inspection.

       Unless expressly authorized by the disclosing party, the mediator may not disclose to
either party information given in confidence by the other and shall at all times maintain
confidentiality with respect to communications relating to the subject matter of the dispute. TEX.
CIv. PRAC.. & REM. CODE ANN. § 154.053(b) (West 2011). Un!ess the partl.es agree otherw, ise, all
matters, including the conduct and demeanor of the parties and their counsel during the
settlement process, are confidential and may never be disclosed to anyone, including this Court.
TEX. CIv. PRAC. & REM. CODE ANN. § 154.053(c) (West 2011),




       from the Fort Bend Dispute Resolution Center ((281) 342-5000), the Alternative Dispute
       Resolution Section of the State Bar of Texas (http://www.texasadr.org/), and other
       groups. The parties are not required to use a mediator recommended or listed by these
       groups.
                                                       2
       The Court will consider the agreed fee for the mediator’s services, if any, to be
reasonable and tax that fee, if any, as a cost of these appeals unless the parties agree to another
method of payment. See TEX. CIr. PRAC. & REM. CODE ANN. § 154.054 (West 2011).

       It is so ORDERED.


Judge’s s gnature: /s/ Harvey Brown
                  [] Acting individually    [] Acting for the Court

                  Panel consists of


Date’ November 2, 2012




                                               3